Citation Nr: 1730274	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-38 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle residuals and Achilles tendonitis (right ankle disability).  

2.  Entitlement to service connection for right knee disability, to include as secondary to his service-connected right ankle disability.  

3.  Entitlement to service connection for right lower leg disability, to include as secondary to his service-connected right ankle disability.  
 
4.  Entitlement to service connection for right upper leg disability, to include as secondary to his service-connected right ankle disability.  

5.  Entitlement to service connection for right hip disability, to include as secondary to his service-connected right ankle disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1952 until August 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the delay, the Veteran's claims further development.  

In September 2013, the Veteran filed a timely notice of disagreement to the September 2013 denial of a higher rating for a right ankle disability, and service connection claims for right knee, right lower leg, right upper leg, and right hip disabilities.  However, three of these claims, right ankle, right lower leg, and right upper leg disabilities, were not included on the statement of the case.  Accordingly, the higher rating for a right ankle disability, and service connection claims for right lower leg, and right upper leg claims must be remanded for readjudication and issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Veteran contends that his right ankle, knee, and hip disabilities have worsened since his May 2013 VA examination.  See May 2017 hearing transcript.  He requested a new VA examination.  

In addition, since the Veteran's previous VA examination for his ankle, new requirements mandate additional findings.  According to Correia v. McDonald, VA joint examinations must include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App 158 (2016).  Therefore, the Board finds that a new VA examination is required to provide these findings.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address the severity of his service-connected right ankle disability.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing in the right ankle, and if possible, in the left ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  

The examiner must include the Veteran's reports of limitation of motion during flare-ups, including the frequency, severity, and duration, and to what extent he experiences additional functional loss during such flare-ups.  The examiner should opine as to whether these reports are consistent with the disability found on examination.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner for his right knee, lower leg, upper leg, and hip disabilities.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

After a complete review of the record, the examiner is asked to:

A.  Determine the nature and etiology of the Veteran's right knee, lower leg, upper leg, and hip disabilities.  For each diagnosis found, the examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's disabilities are related to service.

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's disabilities were caused/aggravated (permanently worsened beyond normal progression) by his service-connected right ankle disability.  

All testing deemed necessary by the examiner must be performed and the results reported in detail. 

3.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




